Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 28, 2017

The Court of Appeals hereby passes the following order:

A17A1892. WELLS FARGO BANK, NATIONAL ASSOCIATION (INC.) v.
    DAVID B. PHARIS.

      Wells Fargo Bank filed this direct appeal from the state court’s order granting
the traverse of garnishment filed by David B. Pharis and entering judgment in his
favor. Appeals in cases involving garnishment, however, must be initiated by an
application for discretionary appeal filed with this Court. OCGA § 5-6-35 (a) (4) and
(b); Maloy v. Ewing, 226 Ga. App. 490, 491 (486 SE2d 708) (1997). Because Wells
Fargo Bank failed to follow the required procedure, this appeal is DISMISSED for
lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/28/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.